Exhibit 10.4

 

Execution Version

 

TRANSFER AND JOINDER AGREEMENT

 

THIS TRANSFER AND JOINDER AGREEMENT (this “Agreement”), dated as of September 4,
2012, is executed by Galaxy Acquisition LLC, a Delaware limited liability
company (“Galaxy”), Walker & Dunlop, Inc., a Maryland corporation (“Parent”), CW
Financial Services LLC, a Delaware limited liability company (“Seller”).

 

RECITALS

 

A.                                   Reference is made to the Purchase Agreement
dated as of June 7, 2012 (the “Purchase Agreement”) among Seller, Parent, Walker
& Dunlop, LLC, a Delaware limited liability company, and CWCapital LLC, a
Massachusetts limited liability company (the “Company”).  Capitalized terms used
but not defined in this Agreement shall have the meanings set forth in the
Purchase Agreement.

 

B.                                     Seller is an indirect, wholly-owned
subsidiary of Galaxy.  Seller wishes to cause all the Stock Consideration
received by Seller at the Closing to be transferred to Galaxy immediately
following the Closing (the “Transfer”), and in connection with the Transfer,
each of Seller and Galaxy is hereby seeking the consent of Parent to effect the
Transfer on the Closing Date, subject to the terms and condition of this
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:

 

1.                                       Transfer.

 

(a)                                  Effective immediately following the
issuance of the Stock Consideration by Parent to Seller (the “Effective Time”),
Seller hereby assigns, transfers and delivers to Galaxy all of Seller’s right,
title and interest to the Stock Consideration, and Galaxy hereby accepts the
foregoing assignment, transfer and delivery of the Stock Consideration.  Parent
hereby consents to the Transfer, and Parent will reflect, and cause its transfer
agent to reflect, the Transfer on the books and records of Parent.  For the
avoidance of doubt, nothing herein or by virtue of the Transfer shall be deemed
to relieve Seller of its liabilities and obligations (including any
indemnification liabilities and obligations) under the Purchase Agreement.

 

(b)                                 As a condition to any sale or other transfer
of any shares of Stock Consideration by Galaxy to any affiliate (as such term is
defined in Rule 405 under the Securities Act) of Galaxy (each a “Subsequent
Transferee”), and any further and successive sales or transfers thereof by a
Subsequent Transferee to any other Subsequent Transferee, the transferor and the
applicable Subsequent Transferee of such shares shall enter into a transfer and
joinder with the Parent substantially in the form of this Agreement.

 

2.                                       Joinder to the Closing Agreement.  As
of the Effective Time, solely with respect to its rights and obligations
expressly resulting from ownership of the Stock Consideration,

 

--------------------------------------------------------------------------------


 

Galaxy hereby agrees to become bound by the obligations of Sections 4.3, 5.1 and
6.1 of the Closing Agreement.  For the avoidance of doubt, the foregoing joinder
shall not apply to Sections 4.1 and 4.2 of the Closing Agreement.

 

3.                                       Assignment and Joinder to the
Registration Rights Agreement.  As of the Effective Time, (i) Seller hereby
assigns all of Seller’s rights and obligations under the Registration Rights
Agreement to Galaxy, and Galaxy hereby accepts the foregoing assignment, and
(ii) Galaxy hereby agrees to be bound by all of the provisions of the
Registration Rights Agreement applicable to a Holder (as defined in the
Registration Rights Agreement).

 

4.                                       Assignment and Joinder to the Side
Letter.  Reference is made to the letter agreement dated as of June 7, 2012
among Seller, Column Guaranteed LLC, Parent and the other holders of Parent
Common Stock that are parties thereto (the “Side Letter”). As of the Effective
Time, (i) Seller hereby assigns all of Seller’s rights and obligations under the
Side Letter to Galaxy, and Galaxy hereby accepts the foregoing assignment, and
(ii) Galaxy hereby agrees to be bound by all of the provisions of the Side
Letter applicable to Seller.

 

5.                                       Accredited Investor Status, etc. 
Galaxy represents and warrants that (a) it is an “accredited investor” as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act, and
(b) the Stock Consideration is being acquired by Galaxy pursuant to the Transfer
for its own account for the purpose of investment and not with a view to the
resale or distribution of all or any part of the Stock Consideration in
violation of the Securities Act.

 

6.                                       General.

 

(a)                                  For purposes of the Closing Agreement, the
Registration Rights Agreement and the Side Letter, the address of Galaxy shall
be c/o Fortress Investment Group, 1345 Avenue of the Americas, 46th Floor, New
York, NY 10105; provided, however, that Galaxy shall have the right to change
its address for notices in the manner set forth in the Closing Agreement, the
Registration Rights Agreement and the Side Letter, respectively.

 

(b)                                 This Agreement constitutes the entire
understanding with respect to the subject matter hereof and supersede all prior
and current understandings and agreements, whether written or oral.

 

(c)                                  To facilitate execution, this Agreement may
be executed in as many counterparts as may be required, and it shall not be
necessary that the signature of, or on behalf of, each party, or that the
signatures of all persons required to bind any party, appear on such
counterpart, but it shall be sufficient that the signature of, or on behalf of,
each party, or that the signature of the persons required to bind any party,
appear on one or more of the counterparts.  All counterparts shall collectively
constitute a single agreement.  It shall not be necessary in making proof of
this Agreement to produce or account for more than a number of counterparts
containing the respective signatures of, or on behalf of, all of the parties
hereto.

 

(d)                                 Each party shall bear its own expenses in
connection with the preparation, execution and delivery of this Agreement.

 

2

--------------------------------------------------------------------------------


 

(e)                                  This Agreement shall be governed by, and
construed in accordance with, the Laws of the State of Delaware, without giving
effect to any applicable principles of conflict of laws that would cause the
Laws of another state otherwise to govern this Agreement.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed as of the date first written above.

 

 

GALAXY ACQUISITION LLC

 

 

 

By:

/s/ Peter Smith

 

Name:

Peter Smith

 

Title:

Co-President

 

 

 

CW FINANCIAL SERVICES LLC

 

 

 

By:

/s/ Charles R. Spetka

 

Name:

Charles R. Spetka

 

Title:

Chief Executive Officer

 

 

 

WALKER & DUNLOP, INC.

 

 

 

By:

/s/ William M. Walker

 

Name:

William M. Walker

 

Title:

Chairman, President and Chief Executive Officer

 

TRANSFER AND JOINDER AGREEMENT SIGNATURE PAGE

 

--------------------------------------------------------------------------------